Case 1:20-cv-03963-JSR Document 23 Filed 09/17/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LUIS YLLANES,
Plaintiff, 20-cv-3963 (JSR)

-against- ORDER
LORRAINE SCHWARTZ INC.,

Defendant.

 

 

 

JED S&S. RAKOFF, U.S.D.J,

On August 19, 2020, the Court referred this matter to the
assigned Magistrate Judge for settlement. Dkt. No. 19. The parties
in this case have since informed the Magistrate Judge that they
have reached a settlement. Accordingly, the case is hereby
dismissed with prejudice, but with leave to any party to move
within 30 days from the date hereof to reopen the case and proceed

to trial if the settlement is not fully effectuated.

SO ORDERED.
Dated: New York, NY Qe)
C/ ——

September |) 2020 JED $. RAKOFF, U.S.D.d.

 
